                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


Yates Real Estate, Inc.; Yates House
for Military Veterans, Inc.; and John
                                                  Civ. No. 18-12700-KM-CLW
and Jane Doe,

                Plaintiffs,                          MEMORANDUM and

v.                                                  PROCEDURAL ORDER

Plainfield Zoning Board of
Adjustment; City of Plainfield,

               Defendants.


KEVIN MCNULTY, U.S.D.J.:
      On July 31, 2019, I issued an Opinion (“Op.”, DE 26) and Order (DE 27)
denying the plaintiffs’ motion for a preliminary injunction. That ruling was
substantially based on the extensive record compiled before the local zoning
board. See Op. Section IT.B (standard of review of zoning board decision). I
found, inter cilia, that the plaintiffs did not have a substantial likelihood of
success on their claims.
      By letter dated September 20, 2019 (DE 30), counsel for the City relates
the parties’ agreement before Magistrate Judge Waldor that no further
discovery was needed, in that the full record of proceedings before the zoning
board was already before the Court. Thus defense counsel requests that the
court’s decision on the preliminary injunction application simply be converted
to a ruling granting summary judgment to the defendants, without further
motion practice.
      There are cases in which the grant or denial of a preliminary injunction
is tantamount to a decision on the merits, and may justify an award of
summan’ judgment. Any such conversion of one to the other, however, must be
approached with care:
       Rule 65 of the Federal Rules of Civil Procedure “empowers
district courts to grant preliminary injunctions.” Doe v. Banos, 713
F. Supp. 2d 404, 410 (D.N.J.), affd, 416 F. App’x 185 (3d
Cir.2010). “Because the scope and procedural posture of a hearing
for a preliminary injunction is significantly different from a trial on
the merits ... ‘it is generally inappropriate for a federal court at the
preliminary-injunction stage to give a final judgment on the
merits.’” Anderson v. Davila, 125 F.3d 148, 157 (3d Cir. 1997)
(quoting Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S. Ct.
1830, 68 L.Ed.2d 175 (1981)). In appropriate circumstances,
however, Rule 65(a)(2) provides a district court with the discretion
to “advance the trial on the merits and consolidate it with the
[preliminanr injunction] hearing.” Fed. R. Civ. P. 65(a)(2). A district
court may also convert a decision on a preliminary injunction
application into a final disposition on the merits by granting
summary judgment as long as sufficient notice is provided
pursuant to Rule 56 of the Federal Rules of Civil Procedure. See
Krebs v. Rutgers, 797 F. Supp. 1246, 1253 (D.N.J. 1992); Air Line
Pilots Ass’n, Intl v. Alaska Airlines, Inc., 898 F.2d 1393, 1397 n. 4
(9th Cir. 1990); see also Fed. R. Civ. P. 56(f).

       Under Rule 56, summary judgment is appropriate if the
record shows “that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”
Fed. 1?. Civ. P. 56(a)

       The Third Circuit has held, in accordance with principles of
due process, that a district court should give the parties notice of
its intent prior to entering summary judgment sua sponte. See
Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 280 (3d Cir.
2010). Notice is sufficient, however, “when ‘the targeted party had
reason to believe the court might reach the issue and received a
fair opportunity to put its best foot forward.’” Zimmerlink v.
Zapotsky, 539 Fed.Appx. 45, 49 (3d Cir. 2013) (quoting Gibson v.
Mayor& Council of City of Wilmington, 355 F.3d 215, 223—24 (3d
Cir. 2004) (finding no notice is required if there is a fully developed
record, a lack of prejudice to the parties, and a decision on a
purely legal issue)). “Even if a court fails to comply with the
requirements of Rule 56(f), however, any such error ‘may be
excused if the failure was a harmless error.’” Zimmerlink, 539 F.
App3c at 49 (quoting Rose v. Badle, 871 F.2d 331, 342 (3d Cir.
1989)).
Nat’l Collegiate Athletic Ass’n z’. Christie, 61 F. Supp. 3d 488, 496—97 (D.N.J.
2014).’
      By letter dated September 23, 2019, counsel for the plaintiffs opposed
the defense request. They acknowledge that the Court’s review is confined to
the administrative record. Nevertheless, they express concern that plaintiffs
have not had notice or the opportunity to respond to the factual findings and
legal conclusions contained in the court’s Opinion.
      I agree that the plaintiffs were not given notice that they faced the
equivalent of a motion for summary judgment. To that concern, I would add
that the standards for a preliminary injunction (e.g., the likelihood, or not, of
success) are not the same as those on a motion for summary judgment (the
existence, or not, of a genuine issue of material fact and entitlement to
judgment as a matter of law). Compare Fed. R. Civ. p. 65 with Fed. R. Civ. P.
56.
      I will therefore enter the following procedural order.
                                        ORDER
      IT IS, this   24th   day of September, 2019,
      ORDERED as follows:
       1.   Within 30 days after the entry of this Order, the plaintiffs may file a
            brief, not to exceed 25 pages, showing cause why the court’s Opinion
            and Order (DE 26, 27) should not be converted into a ruling granting
            summary judgment to the defendants.
      2. Within 21 days thereafter, the defendants may file a responding brief,
            not to exceed 25 pages.



1       The procedural principles outhned in the quotation in text are not affected by
the lengthy subsequent history of that case: affd sub nom. Nat’l Collegiate Athletic
Ass’ri v. Governor of New Jersey, 799 F.3d 259 (3d Cir. 2015), reh’g en banc granted,
opinion vacated (Oct. 14, 2015), on reh’g en banç 832 F.3d 389 (3d Cir. 2016), rev’d
sub nom. Murphy v. Nat? Collegiate Athletic Ass’n, 138 S. Ct. 1461, 200 L. Ed. 2d 854
(2018), and affd sub nom. Nat? Collegiate Athletic Ass’n v. Governor of New Jersey, 832
F,3d 389 (3d Cir. 2016), and rev’d sub nom. Murphy v. Nat? Collegiate Athletic Ass’n,
138 S. Ct. 1461, 200 L. Ed. 2d 854 (2018).
3. The parties may assume that the Court is familiar with the arguments
  made for and against preliminary injunctive relief, and shall not
  repeat them unnecessarily.




                               McNu1
                               United States District Judge
